Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 30, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00701-CV



                    IN RE MONICA NWOKOCHA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 96662-F

                         MEMORANDUM OPINION

      On September 30, 2022, relator Monica Nwokocha filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable K. Randall
Huffstetler, presiding judge of the 300th District Court of Brazoria County, to
transfer the underlying proceeding to a district court in Harris County, Texas.
      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also dismiss relator’s motion
for emergency relief as moot.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2